 600317 NLRB No. 91DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Member Cohen finds it unnecessary to decide here whether theRespondent's failure to pay the contractually mandated wage in-
crease and Fund payments automatically precluded subsequent good-faith bargaining to impasse. Rather, he relies on the judge's finding
that the parties did not in fact reach impasse. As of June 1, 1993,
the parties had not exhausted the possibility of reaching agreement.
There was no breakdown of negotiations nor any contemporaneous
understanding that further negotiations would be futile. Indeed, the
parties agreed to meet on June 2 to continue their discussions.1The relevant docket entries are as follows: The Union filed theunfair labor practice charge in Cases 1±CA±29946 and 1±CA±30940,
on November 19, 1992, and September 24, 1993, and complaints
issued on December 29, 1992, and October 28, 1993, respectively.
The two proceedings were consolidated for hearing by order dated
November 29, 1993. The Union filed another charge and a complaint
issued in Case 1±CA±31193; but the Union withdrew its charge and
I, without objection, dismissed that complaint at the hearing, which
was held in Northampton, Massachusetts, on May 12, 1994.2District 1199 New England represented the Respondent's em-ployees until late 1990, when it merged into the Union.Northampton Nursing Home, Inc. and Service Em-ployees International Union, Local 285, AFL±
CIO, CLC. Cases 1±CA±29946 and 1±CA±30940May 25, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDCOHENOn August 4, 1994, Administrative Law Judge Ben-jamin Schlesinger issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel filed a brief in support of the
judge's decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order.1ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Northampton Nursing
Home, Inc. Northampton, Massachusetts, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order.Thomas J. Morrison, Esq., for the General Counsel.Richard D. Hayes, Esq. and Gordon D. Quinn, Esq. (Sullivan& Hayes), of Springfield, Massachusetts, for the Respond-ent.David Rome, Esq. (Angoff, Goldman, Weiger, & Hyatt), ofBoston, Masssachusetts, for the Charging Party.DECISIONFINDINGSOF
FACTAND
CONCLUSIONSOF
LAWBENJAMINSCHLESINGER, Administrative Law Judge. In1992 Respondent Northampton Nursing Home, Inc. believed
that it was in financial trouble. During the term of its collec-
tive-bargaining agreement with the Charging Party, Service
Employees International Union, Local 285, AFL±CIO, CLC
(the Union), it refused to pay a wage increase required by
the contract and then refused to continue to pay contributions
to the National Pension Fund for Hospital and Health Care
Employees (Fund), also required by that agreement. Whenthe agreement expired, it continued to pay the reducedamount of the wages and continued not to pay the Fund. The
complaint alleges that the Respondent violated Section
8(a)(5) and (1) of the National Labor Relations Act (the
Act).1The Respondent denies that it did.Jurisdiction is conceded. The Respondent is a corporationwith an office and place of business in Northampton, Massa-
chusetts, where it engages in providing residential nursing
care to patients. During the calendar year ending December
31, 1993, it derived gross revenues in excess of $100,000
and purchased and received products, goods, and materials
valued in excess of $5000 from points outside Massachusetts.
I conclude, as the Respondent admits, that it is an employer
within the meaning of Section 2(2), (6), and (7) of the Act
and has been a health care institution within the meaning of
Section 2(14) of the Act. I also conclude, as the Respondent
admits, that the Union, with which it has had a collective-
bargaining relationship since about 1980,2is a labor organi-zation within the meaning of Section 2(5) of the Act and is
the exclusive bargaining representative of the following unit,
which is appropriate for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act:All full-time and regular part-time employees, includingnurses aides, dietary employees, activities aides, laundry
aides, physical therapy aides, recreational aides, teach-
ers, occupational aides, teachers aides, occupational
therapy assistants, physical therapy assistants and main-
tenance employees employed by Northampton Nursing
Home, Inc., at its Northampton, Massachusetts, loca-
tion, excluding all other employees including but not
limited to managerial employees, confidential employ-
ees, office and clerical employees, registered nurses, li-
censed practical nurses, physical therapists, head teach-
ers, social workers, guards and supervisors as defined
in the Act.The parties were bound by a collective-bargaining agree-ment for the period from June 1, 1990, to May 31, 1993,
which provided for an across-the-board 7-percent wage in-
crease to all employees covered by the agreement on June
1, 1992. Shortly before increase was due, Doug Lash, the
Respondent's president, told Union Representative Thomas
Higgins that the Respondent was not going to pay it because
the Medicaid rates were not reimbursing the Respondent for
its costs. He provided Higgins with statistics and graphs,
showing how the current rates were inaccurately utilizing
costs from several years before, when the costs were less,
and thus insufficient to cover the present costs. He was con-
cerned that, if the Respondent implemented the wage in-
crease, it would no longer be able to operate and would have 601NORTHAMPTON NURSING HOME3This finding, as well as others, is based on my consideration ofthe testimony of all the witnesses and my crediting certain ones
when their testimony was clearer or the memory of others was hazy.4Lash never told Higgins the Respondent intended to discontinueits contributions to the pension plan.5The Union proposed that the Respondent pay 3-1/2 percent retro-actively and two additional 3-percent increases in 1993±1994 and
1994±1995.to close.3Lash wanted to negotiate a modification of thecontract. Higgins was not interested: Lash had the obligation
and had made a contractual commitment to pay the increase
and he was bound by it. The Respondent did not pay the in-
crease. In July, the Union threatened to conduct informa-
tional picketing protesting the Respondent's failure to pay
the wage increase, and Lash wrote to Higgins requesting that
the dispute be resolved through midterm negotiations. Noth-
ing, however, occurred. The agreement also provided that the
Respondent contribute to the Fund. The Respondent stopped
doing so in August 1992,4and the Fund's trustees institutedan action under the Employees Retirement Income Security
Act.On February 1, 1993, the Union gave notice of its inten-tion to ``reopen negotiations on our existing agreement.''
After that, the Union served notice that it intended to strike
early in March to protest the Respondent's failure to pay the
wage increase, which it believed was an unfair labor practice.
The Respondent began to take steps to prepare for the strike.
It discharged some residents and refused to admit some new
ones. It also met with the Union at the end of February and
explained the Respondent's financial plight. It wanted to set-
tle the wage issue retroactively and enter into a new contract,eliminating some of the current benefits. On the Union's re-
quest, the Respondent made certain of its financial records
available for examination by the union accountant (but not
the Union). Higgins did not agree that the Respondent's fi-
nancial condition was as serious as it contended. The Union
then proposed to modify the terms of the current agreement
to enter into a new contract splitting the 7-percent wage in-
crease over several years.5That was contingent on the Re-spondent's reinstating seven employees whom it had recently
laid off. The Respondent rejected that proposal, contending
that it could not grant the increase that the contract provided
for and needed to eliminate its obligations to the Fund in a
new contract. It also wanted a reduction in sick time, holiday
pay, and starting rate. Its attorney, Richard Hayes, advised
that it was imperative that both the contributions to the Fund
and the 7-percent increase stop at the end of the contract;
and that the Respondent considered itself under no further
obligation to pay the wage increase or pension plan after
May 31. The Respondent also wanted to negotiate additional
reductions and concessions. The parties met again on about
March 2, and discussed further the Respondent's failure to
pay the wage increase. The meetings resulted in no agree-
ment. A week later, on March 10, Hayes served his own 8(d)
notice, because he was concerned that the Union's had not
called for the termination of the contract. His was aimed at
that because, in his mind, once there was a termination, the
Respondent could implement its proposal. As he testified:[W]e were of the impression that we had already imple-mented ... the elimination of the pension contribution

and the elimination of the seven percent increase, andwe told the Union and the assembled employees that,assuming no agreement otherwise, that would happen
on the day that the contract terminated ... [t]hat there

would be no further obligation on the part of the Com-
pany to pay the seven percent, or to pay the contribu-
tions.Negotiations commenced on May 14, two earlier sessions(one, perhaps both, in April) having been canceled by the
Respondent. The parties agreed on a set of ``ground rules,''
that they would discuss issue by issue, noneconomic issues
first, then economic issues afterwards, and that each non-
economic issue would be discussed until the parties agreed
to them or they considered that it would not be fruitful to
continue discussions. Nonetheless, the Respondent's counsel,
Gordon Quinn, stated that, as the Union was aware, the Re-
spondent was in poor financial condition and that it needed
in these negotiations to obtain significant cutbacks. It could
not afford the Fund anymore; it wanted to redefine full-time
employees with the intent of limiting benefits to some
present employees; it wanted the employees to contribute to
their health insurance. Higgins read a prepared statement re-
questing the Respondent to implement its 1992 wage in-
crease and opining that the Respondent was poisoning the at-
mosphere for negotiations by not implementing that increase.
No proposals were exchanged. The parties next met on May
18, when Higgins repeated his statement objecting to the Re-
spondent's failure to grant the increase and offered the
Union's initial proposal, which contained the following:The Union reserves the right to add to, delete fromand/or modify these proposals. The changes do not in-
clude proposals over economic issues as the Union has
maintained the position that good faith negotiations
over economic issues cannot occur until the NursingHome ceases its repudiation of the current collective
bargaining agreement and implements the June, 1992
scheduled wage increases. The Union fully intends to
bargain over economic issues and will present proposals
for changes in economic issues as soon as the Nursing
Home implements the scheduled wage increases.The parties met on May 25 and 26 and June 2, and oneach of those occasions, Higgins read the following state-
ment at least once:We call on the Nursing Home to implement the 1992scheduled wage increases. We believe that good faith
bargaining over economic issues cannot take place until
the Nursing Home ceases its repudiation of the current
contract. We wish to make clear that this is not a re-
fusal to bargain over economic issues. We fully intend
to engage in good faith bargaining over economic
issues as soon as possible after the Nursing Home im-
plements the 1992 wage increases.Generally, Higgins' statements prompted discussions aboutthe state of the Respondent's finances. Lash and his attorney
would complain that nursing homes generally and the Re-
spondent particularly were not receiving the reimbursements
from Massachusetts that they had formerly received. The par- 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6The Respondent's proposal emphasized that it was its ``initiallist'' of demands, to be supplemented with ``a remaining, initial
list'' at the next bargaining session.7The Respondent's motion to rescind my rulings and reopen therecord to permit testimony relating to its defense of the ``imprac-
ticability'' of paying the wage increase is denied.ties exchanged proposals;6but, whenever the Respondent'sproposal crossed the boundary into an economic area, Hig-
gins would merely note that the item was ``economic.'' The
Respondent never disagreed with Higgins' right to make that
objection and sometimes disagreed with his classification.
But the Respondent never contradicted that an agreement had
been reached to review only noneconomic issues before tak-
ing up ones that had an economic impact. Indeed, there was
an agreement that, even when Higgins believed that an item
was an economic item, but the Respondent thought it was
not, the parties would discuss that proposal.The Respondent amended its proposals on May 25. Hig-gins reviewed the new ones and, once again, objected that
certain items were economic. The parties then discussed
whether the proposals were economic or not. They came to
an agreement on a few noneconomic items, but many of the
others were still unresolved by the end of the day. The nego-
tiations continued on May 26, again on noneconomic propos-
als. The only discussion of economics resulted from the
Union's request that there be an extension of the contract.
The Respondent asked whether, as part of the extension, the
Union would agree to waive the 7-percent wage increase and
the pension contributions for the duration of the extension.
Higgins said that he would consider the matter (he responded
later that he would not agree). By May 26, the Respondent
wanted to discuss economic issues, but Higgins maintained
that there had been an agreement to continue discussion of
noneconomic issues first. He also repeated his statement that
the Union would not discuss economics until the Respondent
implemented the wage increase. By the time the negotiations
ended in May, the parties had met for less than 12 hours.
They had not discussed economic issues and the Respondent
had not mentioned that its offer was final or that the parties
were at an impasse or that the Respondent was going to im-
plement its proposal.By June 1, 1993, when the agreement expired, the Re-spondent did not recommence its contributions to the Fund.
The parties met again on June 2 (I credit Higgins' recollec-
tion that the session had been set up at the previous negotia-
tion of May 26) and on June 15 or 17 and continued to dis-
cuss the noneconomic proposals. By the next and last ses-
sion, on June 30, Higgins' strategy had changed, caused by
the Board's Regional Office. He had filed an unfair labor
practice charge against the Respondent for failing to bargain
in good faith, the theory being that the Respondent could not
bargain in good faith as long as it had not granted the wage
increase. The Regional Office dismissed that charge; and
Higgins announced that he intended to appeal the dismissal
but, in the meantime, he would bargain about economic
items as soon as the parties had exhausted their discussion
of the noneconomic items. By the end of June, the Respond-
ent had withdrawn most of its noneconomic proposals so that
the Union was close to the point when it would have been
willing to discuss economic items in any event. As a result,
Higgins asked the Respondent for certified financial state-
ments showing its condition from 1989 to 1992. The Re-
spondent refused to submit that information, and the Union
refused to meet with it after June 30, insisting that the re-quested financial information was necessary for it to formu-late its response to the Respondent's economic proposals.
That refusal resulted in the unfair labor practice charge and
complaint that I dismissed at the beginning of the hearing,
because the Respondent had finally, in February 1994, sub-
mitted the information.The Respondent admits that there is no authority, either ofthe courts or the Board, that permits it to fail to pay a wage
increase, simply because of its claimed inability to pay. It
cites only one dissenting opinion of one former member of
the Board, a position that has never been adopted by the
Board, and indeed, even in that decision, was rejected by the
Board. Kelly & Stewart Environmental Service, 301 NLRB91 (1991). See also Oak Cliff-Golman Baking Co., 207NLRB 1063 (1973); Fairfield Nursing Home, 228 NLRB1208 (1977); Sun Harbor Manor, 228 NLRB 945 (1977).Furthermore, there is nothing in the collective-bargaining
agreement that provides that increases were to be conditioned
on the receipt of sufficient Medicaid reimbursements.7Ac-cordingly, I conclude that the Respondent has, as it admits,
unilaterally changed a term and condition of employment
that it was required to grant under its subsisting collective-
bargaining agreement. That constitutes a violation of Section
8(a)(5) and (1) of the Act. NLRB v. Katz, 369 U.S. 736, 743(1962).The theory underlying the other alleged violation, the fail-ure to contribute to the Fund, is that, at the expiration of a
collective-bargaining agreement, while bargaining was still
continuing and the parties had not reached an impasse, the
Respondent was not permitted to change the terms of the
agreement unilaterally, even though the Respondent was al-
ready in violation of that agreement by failing to contribute
for almost a year to the Fund. The Respondent contends that
the parties were at impasse. In Taft Broadcasting Co., 163NLRB 475, 478 (1967), enfd. sub nom. Television ArtistsAFTRA v. NLRB, 395 F.2d 622 (D.C. Cir. 1968), the Boardset forth its standards for determining the existence of an im-
passe, as follows:Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith of the
parties in negotiations, the length of the negotiations,
the importance of the issue or issues as to which there
is disagreement, the contemporaneous understanding of
the parties as to the state of negotiations are all relevant
factors to be considered in deciding whether an impasse
in bargaining existed.The parties had not even discussed contributions to theFund. The Respondent contends that it had at the negotia-
tions in February 1993. However, those negotiations resulted
from the Union's threat to engage in an unfair labor practice
strike and the Respondent's attempt to settle only the issues
that the Union was complaining about. The fact that theUnion rejected the Respondent's proposal to reduce its wages
in February and March did not create an impasse in June.
It was after those discussions had concluded that the Re-
spondent served its own 8(d) notice, and negotiations for a
new contract started in May. At those negotiations, the Re- 603NORTHAMPTON NURSING HOME8In so concluding, I have considered all the rest of the Respond-ent's contentions and have rejected them. Specifically, I do not find
that the Union purposely stalled negotiations.9If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.spondent agreed that it would not discuss economic demandsuntil all noneconomic proposals had either been agreed to or
the parties had thoroughly discussed them and no agreement
could be reached. Before June 1, the parties had not finished
with the discussion of the noneconomic items. Thus, without
even discussing any economic issue, the parties were not at
impasse. Furthermore, there was no breakdown of negotia-
tions nor was there any contemporaneous understanding that
further negotiations would be futile. The Respondent never
said that it understood that to be the state of negotiations.
Hayes made no claim that the parties were deadlocked. In-
deed, the parties agreed to meet on June 2 to continue their
discussions and met even later.An impasse is not created merely by a party's threatmonths before (such as Hayes' in February) to implement
certain changes at the contract's expiration or merely because
the parties in negotiations have failed to agree on a contract.
An impasse may be arrived at only when the parties have
reached their disagreement after bargaining in good faith. As-sociated Machine, 271 NLRB 367 (1984). Even if a partyhas unilaterally changed a term and condition of employment
and has not rescinded it, ``there is no absolute rule preclud-
ing a finding that the parties have subsequently bargained in
good faith over the change.'' Storer Communications, 297NLRB 296, 297 (1989), citing NLRB v. Cauthorne, 691 F.2d1023 (D.C. Cir. 1982), on which the Respondent relies.
However, an employer's implementation of the change, such
as the Respondent's failure to pay the Fund and the wage in-
crease, precludes a finding that it bargained in good faith to
impasse. Columbian Chemicals Co., 307 NLRB 592 fn. 1(1992), enfd. mem. 993 F.2d 1536 (4th Cir. 1993).On June 30, Higgins requested certified statements of theRespondent's financial condition. Those, he said, he needed
in order to ascertain the truth of the Respondent's contention
that it could not afford to continue to pay the wages agreed
on in the agreement and the contributions to the Fund and
needed additional cutbacks. Although the Union had the op-
portunity to examine the Respondent's books in February,
that permission was granted only in connection with the mat-
ters at issue then, whether to grant a midterm amendment to
the agreement and whether the Union should continue its
plans to strike. The Respondent rejected the Union's request
for certain documents, such as the certified statements. Now,
the Union was faced with a demand for a new agreement,
and the Respondent was asking for much more than it want-
ed earlier in the year. The Union was requesting relevant ma-
terial and had a right to that material for it to make an in-
formed judgment about what, if any, concessions it had to
grant in order to permit the Respondent to be viable. The Re-
spondent was guilty of bad faith in its refusal to supply that
material. What the Respondent argues for is the very antith-
esis to bargaining in good faith, that is, that an impasse
should be found even though the negotiations had not pro-
ceeded far enough for the Union to even disagree, because
it had never discussed the Respondent's full proposal and it
did not have the information to make an informed judgment
about how to respond. Dependable Maintenance Co., 274NLRB 216, 219 (1985). There was no impasse, and the Re-spondent violated Section 8(a)(5) of the Act by refusing tocontribute to the Fund.8The unfair labor practices found here, occurring in connec-tion with Respondent's business, have a close, intimate, and
substantial relationship to trade, traffic, and commerce
among the several States and tend to lead to labor disputes
burdening and obstructing commerce within the meaning of
Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it cease and
desist therefrom and take certain affirmative action designed
to effectuate the policies of the Act. Specifically, having
found that the Respondent unlawfully and unilaterally
changed the terms and conditions of employment of its em-
ployees, I shall order the Respondent to restore the wage in-
crease that it was required to pay commencing on June 1,
1992, and the contributions due to the Fund from June 1,
1993, and to continue to pay those until the parties shall
reach a new agreement or shall bargain in good faith to an
impasse. Backpay shall be computed in the manner pre-
scribed in Ogle Protection Service, 183 NLRB 682 (1970),with interest as set forth in New Horizons for the Retarded,283 NLRB 1173 (1987). Interest on contributions due to the
Fund shall be computed in accordance with MerryweatherOptical Co., 240 NLRB 1213, 1216 fn. 7 (1979).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended9ORDERThe Respondent, Northampton Nursing Home, Inc., North-ampton, Massachusetts, its officers, agents, successors, and
assigns, shall1. Cease and desist from(a) Failing and refusing to bargain in good faith with Serv-ice Employees International Union, Local 285, AFL±CIO,
CLC as the exclusive bargaining representative of its em-
ployees in the following appropriate collective-bargaining
unit with respect to rates of pay, wages, hours of employ-
ment, and other terms and conditions of employment:All full-time and regular part-time employees, includingnurses aides, dietary employees, activities aides, laundry
aides, physical therapy aides, recreational aides, teach-
ers, occupational aides, teachers aides, occupational
therapy assistants, physical therapy assistants and main-
tenance employees employed by Northampton Nursing
Home, Inc., at its Northampton, Massachusetts, loca-
tion, excluding all other employees including but not
limited to managerial employees, confidential employ-
ees, office and clerical employees, registered nurses, li-
censed practical nurses, physical therapists, head teach-
ers, social workers, guards and supervisors as defined
in the Act. 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) Refusing to comply with the terms of a subsisting col-lective-bargaining agreement with the Union by failing to
pay general wage increases on a timely basis, or by refusing
to pay other negotiated terms and conditions of employment
to its employees in the above appropriate bargaining unit
during the effective term of the agreement covering the em-
ployees, without first reaching agreement with the Union
concerning such refusals.(c) Unilaterally changing the terms and conditions of em-ployment of its employees without having first bargained
with the Union in good faith to impasse with respect to the
payment of contributions to the National Pension Fund for
Hospital and Health Care Employees (the Fund) or any other
term or condition of employment due under the terms and
provisions of the collective-bargaining agreement with the
Union.(d) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights
guaranteed them in Section 7 of the National Labor Relations
Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Immediately put into effect the increases in wage ratescalled for by the collective-bargaining agreement with the
Union and continue such increases, until it negotiates with
the Union in good faith to a new agreement or reaches an
impasse after bargaining in good faith, and make whole its
unit employees for any loss of pay they may have suffered
due to its unilateral change, in the manner set forth in the
remedy section of this decision.(b) Pay all contributions to the Fund in accordance withthe terms of the collective-bargaining agreement with the
Union, which contributions have not been paid due to its uni-
lateral discontinuance of such contributions, and continue
such contributions until it negotiates with the Union in good
faith to a new agreement or reaches an impasse after bargain-
ing in good faith.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in Northampton, Massachusetts, cop-ies of the attached notice marked ``Appendix.''10Copies ofthe notice, on forms provided by the Regional Director for
Region 1, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places, including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentWEWILLNOT
fail and refuse to bargain in good faith withService Employees International Union, Local 285, AFL±
CIO, CLC as the exclusive bargaining representative of our
employees in the following appropriate collective-bargaining
unit with respect to rates of pay, wages, hours of employ-
ment, and other terms and conditions of employment:All full-time and regular part-time employees, includingnurses aides, dietary employees, activities aides, laundry
aides, physical therapy aides, recreational aides, teach-
ers, occupational aides, teachers aides, occupational
therapy assistants, physical therapy assistants and main-
tenance employees employed by Northampton Nursing
Home, Inc., at its Northampton, Massachusetts, loca-
tion, excluding all other employees including but not
limited to managerial employees, confidential employ-
ees, office and clerical employees, registered nurses, li-
censed practical nurses, physical therapists, head teach-
ers, social workers, guards and supervisors as defined
in the Act.WEWILLNOT
refuse to comply with the terms of a sub-sisting collective-bargaining agreement with the Union by
failing to pay general wage increases on a timely basis, or
by refusing to pay other negotiated terms and conditions of
employment to our employees in the above appropriate bar-
gaining unit during the effective term of the agreement cov-
ering the employees, without first reaching agreement with
the Union concerning such refusals.WEWILLNOT
unilaterally change the terms and conditionsof employment of our employees without having first bar-
gained with the Union in good faith to impasse with respect
to the payment of contributions to the National Pension Fund
for Hospital and Health Care Employees (the Fund) or any
other term or condition of employment due under the terms
and provisions of the collective-bargaining agreement with
the Union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them in Section 7 of the National Labor Relations
Act.WEWILL
immediately put into effect the increases in wagerates called for by the collective-bargaining agreement with
the Union and continue such increases, until we negotiate
with the Union in good faith to a new agreement or reach
an impasse after bargaining in good faith, and make whole
our unit employees for any loss of pay they may have suf-
fered due to our unilateral change, with interest.WEWILL
pay all contributions to the Fund in accordancewith the terms of the collective-bargaining agreement with
the Union from June 1, 1993, which contributions have notbeen paid due to our unilateral discontinuance of such con-
tributions, and continue such contributions until we negotiate 605NORTHAMPTON NURSING HOMEwith the Union in good faith to a new agreement or reachan impasse after bargaining in good faith.NORTHAMPTONNURSINGHOME, INC.